DETAILED ACTION

The following FINAL Office action is in response to Amendment
            filed on December 21, 2020 for application 15861901.
	
Acknowledgements

Claims 1-2, 5-9, 12-16, 19-22 are pending.
Claims 1-2, 5-9, 12-16, 19-22 have been examined.


Notice of Pre-AIA  or AIA  Status

The present application, filed on or after December 13, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments


Applicant’s arguments are moot under new grounds of rejection.



Examiner’s Comments

The claims employ language that does not serve to differentiate the claims from the prior art.



Non-Functional Descriptive Material



Claims 1, 8 and 15 recite “blockchain entries corresponding to the first data field”, Claims 7 “wherein the form comprises a plurality of data fields" and Claim 14 "wherein each data field of the plurality of data fields corresponds to a different blockchain" These limitations recites characteristics of the blockchain entries, form and data field. However, as these particular characteristics are not processed or used to carry out any of the positively recited steps or functions, these limitations recite nonfunctional descriptive material. When descriptive material is not functionally related to the substrate, the descriptive material will not distinguish the invention from prior art in terms of patentability. It has been held that where the printed matter is not functionally related to the substrate, the printed matter will not distinguish the invention from the prior art in terms of patentability …. [T]he critical question is whether there exists any new and unobvious functional relationship between the printed matter and the substrate (In re Ngai 367 F.3d 1336, 1339, 70 USPQ2d 1862 (Fed. Cir. 2004); Ex parte Nehls 88 USPQ2d 1883, 1888-1889 (BPAI 2008); In re Lowry, 32 USPQ2d 1031 (Fed. Cir. 1994); 


Claim Rejections - 35 USC § 101


      35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


  Claims 1-2, 5-9, 12-16, 19-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
In the instant case, claims 1-2, 5-7 and 21-22 are directed to a method, claims 8-9 and 12-14 are directed to a system and 15-16 and 19-20 are directed to a non-transitory computer readable medium. Therefore, these claims fall within the four statutory categories of invention. 
The claims recite tracking or organizing information. Specifically, the claims recite “generating a form comprising a first data field, creating a …, wherein … stores entries corresponding to data lineage, adding a first entry, receiving first data via the first data field, tagging the received first data including specifying a format of the first data and specifying a maximum number of alphanumeric characters used and transferring the See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)) because – for example, in this case, the claims involve a series of steps for generating a form to receive data, creation of data structures corresponding to received data, causing creation of entries upon receipt of data to populate created data structure, receiving data, tagging received data and specifying the format, and transferring data, which are all processes that relate to tracking or organizing information, i.e. the collection, analysis, and transformation of data. A human may, using a pen and paper, create a form or simply ask information of another person to receive data, create a file for storing the various data, tag or mark data for attributes and to note format and permissions, add additional entries to the file to indicate access permission for another person or organization, and transfer data to another person or organization based on attributes and permissions. Accordingly, the claim recites an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al. US Supreme Court, No. 13-298, June 19, 2014).
This judicial exception is not integrated into a practical application because the additional elements of the claims such as the use of a first computing device, second computing device and a blockchain merely uses a computer as a tool to perform an abstract idea and/or generally link the use of a judicial exception to a particular technological environment (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)). [The use of a first computing device, second computing device and a blockchain as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological 
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, as discussed above with respect 


Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which 

Claims 5, 8-9, 12-16 and 19-22   are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

Lack of Algorithm

Claims 1, 8 and 15 recite “creating… and wherein the first computing device operates as a full node in a decentralized peer-to-peer system” The specification does not describe what particular functions “as a full node in a decentralized peer-to-peer system” comprises, such as by disclosing the steps or algorithms that are involved in performing the functions of causing and making accessible. Therefore, the specification does not provide support for the claim language (see MPEP 2161.01 (I)).






New Matter

The specification does not appear to have support for the following limitations in Claims 1, 8 and 15: “specifying devices eligible to receive data”  However, this is not supported by Applicant’s originally filed Specification. 


Broader than the Specification - Lizard Tech

Claim 5 recites “identifying a privacy level…” The claim is silent as to what performs the steps of “identifying”. Specifically, the Applicant’s Specification discloses the subject matter in the claim can be implemented by a centralized computer system which may comprise one or more computing devices including at least server infrastructure and user computing devices (See PGPUB ¶0035).  Therefore, this is not broad enough to support the claim language, in general because the claim is broad enough to read on any device or entity performing the step of “identifying”. Therefore the claim language is broader than what is disclosed by the Applicant' Specification, (see MPEP 2163 (II)(3)(a)(ii); LizardTech v. Earth Resource Mapping, Inc., 424 F.3d 1336, 1346, 76 USPQ2d 1731, 1733 (Fed. Cir. 2005).

Claims 2, 5-7, 9, 11-14 and 19-20 are also rejected as they depend from either Claim 1, Claim 8 or Claim 15.


(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1-2, 5-9, 12-16, 19-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being unclear for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. 
Lack of Antecedent Basis

Claims 8 and 15 recites “create… and wherein the first computing device operates as a full node in a decentralized peer-to-peer system”. There is insufficient antecedent basis for the limitation.


Unclear Scope


Claim 1 recites “creating… wherein the blockchain stores…”, “adding… the second computing device receiving…” However, it is not clear whether claim 1 is directed to a method performed by the first computing device or the combination of first computing device, blockchain and second computing device. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 8 recites “A computing device comprising:…; at least one memory storing… when executed by the one or more processors, cause the computing device to:” However, it is not clear whether Claim 8 is directed to a computing device  In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 8 recites “creation … wherein the blockchain stores…”, “added… a second computing device permitted to receive…”However, it is not clear whether Claim 8 is directed to a computing device comprising one or more processors or combination of a computing device, blockchain and second computing device. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 8 is directed to a “computing device”, however, it also recites “A computing device comprising:…; at least one memory storing… when executed by the one or more processors, cause the computing device to:” Does the computing device comprise the “at least one memory storing… when executed by the one or more processors, cause the computing device to:” or does it also include what happens when the instructions are executed “generate”, “create”…“transfer”.  Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 8 is directed to a “computing device”. However, it also includes limitations directed to “the first computing device”.  Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 1989)).
Claim 15 recites “creation … wherein the blockchain stores…”, “added… a second computing device permitted to receive…” However, it is not clear whether Claim 15 is directed to a non-transitory computer-readable medium or combination of a non-transitory computer-readable medium, blockchain and second computing device. Therefore, the scope of the claim is unclear (In re Zletz, 13 USPQ2d 1320 (Fed. Cir. 

Hybrid Claims

Claims 8, 12, 13, 15 and 20 are indefinite because they are hybrid claims. See MPEP § 2173.05(p) II. In particular, the claims are directed to neither a “process” nor a “machine” but rather embrace or overlap two different statutory classes of invention. This in turn causes confusion regarding when infringement occurs, either through limitations that are not attributed to any of the claimed structure or through limitations in which it is unclear whether infringement depends on use of the claimed structure or on its functionality.
Evidence to support a position that Claims 8, 12, 13, 15 and 20 are drawn to a product includes the recitation of:  Claim 8 “A computing device comprising…” and Claim 15 “A non-transitory computer-readable medium…” The claimed products are a computing device and a non-transitory computer readable medium and the limitations that are not functionalities of the claimed products or any structures are Claims 8 and 15 “generate a form”, “execute… to broadcast the first blockchain entry…”, “transfer... based on evaluating”,, Claim 12 “determine a privacy label” and Claims 13 and 20 “transmit... in response to determining” which creates confusion regarding when infringement occurs. See MPEP 2173.05 (p) II, Rembrandt Data Techs., LP v. AOL, LLC, 641 F.3d 1331, 98 USPQ2d 1393 (Fed. Cir. 2011),


Claims 2, 5-7, 9, 11-14 and 19-20 are also rejected as they depend from either Claim 1, Claim 8 or Claim 15.



Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all 
obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-2 and 5-7, 8-9 and 12-14, and 15-16 and 19-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 2011/0238437 A1) in view of 
Regarding Claims 1, 8 and 15, Zhou discloses a method comprising: 
generating, by a first computing device, a form comprising a first data field (Fig. 1; ¶0008, ¶0031, ¶0058, ¶0066, ¶0087, ¶0088)
adding, by the first computing device and by executing one or more first network protocols, a first … entry to the …, wherein the first … entry corresponds to a second computing device, the second computing device receiving data associated with the first data field and comprising at least one rule associated with the first data field (¶0118, ¶0124)
receiving, by the first computing device, first data via the first data field (¶0076, ¶0106)
tagging, by the first computing device, the received first data including specifying a format of the first data, specifying a maximum number of alphanumeric characters used (Fig. 6; ¶0012, ¶0069, ¶0078)
transferring, by the first computing device, the first data to the second computing device based on evaluating, by the first computing device, the first … entry (¶0014, ¶0067)

Zhou does not disclose 
creating, by the first computing device a blockchain corresponding to the first data field and the form, wherein the blockchain stores blockchain entries 
Scott however discloses:
 creating, by the first computing device a blockchain corresponding to the first data field and the form, wherein the blockchain stores blockchain entries corresponding to the first data field and wherein the first computing device operates as a full node in a decentralized peer-to-peer system (FIG. 5; ¶0004, ¶0018, ¶0034-¶0037, ¶0066).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system/medium of Zhou to include creating, by the first computing device a blockchain corresponding to the first data field and the form, wherein the blockchain stores blockchain entries corresponding to the first data field and wherein the first computing device operates as a full node in a decentralized peer-to-peer system , as disclosed in Scott, in order to allow for validity of the data and modifications detected (see Scott ¶0008).
The combination of Zhou and Scott does not disclose executing, by the first computing device, one or more second network protocols to broadcast the first blockchain entry to all full node devices in the decentralized P2P system.
Bulleit however discloses:
 executing, by the first computing device, one or more second network protocols to broadcast the first blockchain entry to all full node devices in the decentralized P2P system (¶0010, ¶0013, ¶0057, ¶0058, ¶0061, ¶0062, ¶0091, ¶0097, ¶0104-¶0105, ¶0116), 
 ¶0058).
The combination of Zhou, Scott and Bulleit does not disclose specifying devices eligible to receive data.
Ford however discloses specifying devices eligible to receive data (¶0152).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system/medium of Zhou, Scott and Bulleit to include specifying devices eligible to receive data, as disclosed in Ford, to provide a system to collaborate networked secure content(see ¶0003).

Regarding Claims 2, 9 and 16, Zhou discloses tracking, by the first computing device, the first data in a network (¶0024, ¶0166).
Regarding Claims 5, 12 and 19, Zhou discloses identifying a privacy level associated with the first data field, wherein the at least one rule corresponds to the privacy level (¶0117, ¶0118).
Regarding Claims 6, 13 and 20, Bulleit discloses determining, by the second computing device, a second blockchain entry corresponding to transmission, by the second computing device and to a third computing device, of the first data (¶0013, ¶0059-¶0061, ¶0104-¶0105) and transmitting, by the second computing device, an ¶0010, ¶0013, ¶0019, ¶0059-¶0061, ¶0104-¶0105, ¶0110-¶0113, ¶0117).
Regarding Claims 7 and 14, while Zhou discloses wherein each data field of the plurality of data fields (corresponds to a different blockchain) (¶0124).
The combination of Zhou and Scott does not disclose corresponds to a different blockchain.
 Bulleit however discloses corresponds to a different blockchain (¶0060).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system/medium of Zhou and Scott to include corresponds to a different blockchain, as disclosed in Bulleit, in order to provide distribution of information that is incorruptible and immutable by other entities (see Bulleit ¶0058).
Claims 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Zhou, Scott, Bulleit and Ford in further view of Dettinger et al. (US 7,836,078 B2)
Regarding Claim 21, the combination of Zhou, Scott, Bulleit and Ford does not disclose wherein a tag of the received first data includes a template segmenting the received first data into subsets of data.
Dettinger however discloses wherein a tag of the received first data includes a template segmenting the received first data into subsets of data (Col. 12 lines 19-31).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of invention to modify the method/system/medium of Zhou, Scott, Bulleit and Ford to include wherein a tag of the received first data includes a template segmenting the Dettinger, Col. 17 lines 56-58); and having attributes and field specifications can allow more flexibility in data queries, allowing for "abstract query" (see Dettinger, Col. 8 lines 60-63) and to "specify the form of result data returned from query operation" (see Dettinger, Col. 9 lines 7-11).
Regarding Claim 22, Dettinger discloses wherein a tag of the received first data includes a level of privacy associated with the received first data (Col. 16 lines 49-58).

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEHRA RAZA whose telephone number is (571)272-8128.  The examiner can normally be reached on 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN W. HAYES can be reached on (571) 272-6708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685                                                                                                                                                                                                        /Mohammad A. Nilforoush/Primary Examiner, Art Unit 3685